Title: To James Madison from William Charles Coles Claiborne, 8 October 1806
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
NewOrleans October 8th. 1806

I returned to this City on the Evening of the 6th. Instant, and am happy to believe that the Public Interest has sustained no injury by my long absence.  My Private Secretary Major Richard Claiborne who had charge of the Secretary’s Office, was very attentive to his duties, and from the State in which I find the Office, I have abundant reason to applaud his conduct.
My Official communications to the Secretary at War (the contents of which I presume are made known to you) will have informed you of the Aspect of affairs at Natchitoches.  The Spanish Army (at the last accounts) continued at the Bayou Pierre, and General Wilkinson was making arrangements to advance towards the disputed Territory.  I think a Conflict a very probable event, and am persuaded the issue will be most favorable to the American Arms.
A Defeat would be most unfortunate, for in this event, the Counties west of the Mississippi would fall a sacrafice, and the Indians might (if they wished it) March with rapidity to New Orleans.  Impressed therefore with the importance of the Post of Natchitoches I have esteemed it my duty to give the General every possible support, and with this view I have advised the immediate marching from this place to Natchitoches of one Hundred regular Troops.  There is at present in this City a great share of apathy; but I will endeavour to awaken a Military Spirit, and Shall make every provision in my power for the general Safety.  Our Neighbours at Baton Rouge, Mobile and Pensacola continue quiet.  I have the Honor to be Sir with great respect your most obedient Humble Sevt.

William C. C. Claiborne

